      Case 3:20-cv-02731-VC Document 335 Filed 06/05/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA


ANGEL DE JESUS ZEPEDA RIVAS, et                 Case No. 20-cv-02731-VC
al.,
             Plaintiffs,                        BAIL ORDER NO. 26
       v.                                       Re: Dkt. No. 298

DAVID JENNINGS, et al.,
             Defendants.

    The bail requests from the following detainees are denied without prejudice:
       •    Aleksandr Melnichuk
       •    Angel Ordaz Camacho
       •    Heriberto Hermosillo
       •    Jonny Savier Vasquez Rodriguez
       •    Jose Cruz Ortega Garcia
       •    Jose Guadalupe Torres Elias
       •    Jose Luis Robles Flores
       •    Juan Mendez-Boracio
       •    Nahmum Rojas Orellana
    The bail requests from the following detainees are deferred:
       •    That Xiong
       •    Walter Alexander Quijada-Alfaro
    The bail requests from the following detainees are granted:
       •    Caleb Giha
          Case 3:20-cv-02731-VC Document 335 Filed 06/05/20 Page 2 of 2




           •     Cristobal Olivera Hernandez
           •     Hector Rene Corzo-Chinchilla
           •     Tith Ton
Bail is subject to the standard conditions of release stated at Dkt. 108. Bail for Mr. Giha and Mr.
Olivera Hernandez is subject to the further conditions that they are prohibited from consuming
alcohol, that there must be no alcohol in the houses where they reside, and that they must
participate in group sobriety meetings. Mr. Ton’s bail is subject to the further condition that class
counsel certify to ICE that space is available for him at a transitional facility.
        With respect to Mr. Xiong, class counsel are ordered to submit under seal a supplemental
filing presenting and addressing Mr. Xiong’s juvenile criminal history, to which the government
is ordered to respond within three business days. With respect to Mr. Quijada-Alfaro, class
counsel should submit a supplemental filing addressing why Mr. Quijada-Alfaro is not required
to enter transitional housing upon release, to which the government may respond within three
business days.
        IT IS SO ORDERED.

Dated: June 5, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                   2
